Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 12-20 are currently pending in this application.  Applicants have amended claim 12 in the amendment filed on December 6, 2021. The claims 12, 13, 16 and 19 are rejected and claim 14, 15, 17, 18 and 20 are objected in this Office Action.

I.	Response to Remarks
Applicants’ terminal disclaimers, filed on December 8, 2021, have been approved and overcome the ODP rejections of claims 12-20 as being unpatentable over claims 1-12 of US Patent No. 8,759,345 and claims 12-20 as being unpatentable over claims 1-4 of US Patent No. 10,851,083.  The ODP rejections and objection have been withdrawn.

II.	Rejection(s)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12, 13, 16 and 19 are rejected under 35 U.S.C. 102(b) as being  by Vidal Juan, et al. (WO 2007/039297 A1). The instant invention claims 

    PNG
    media_image1.png
    578
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    655
    media_image2.png
    Greyscale

 The Vidal Juan, et al. reference teaches imidazo[4,5-b]pyridine-2yl derivatives such as 
    PNG
    media_image3.png
    231
    301
    media_image3.png
    Greyscale
 wherein R1 are both pyridine and   



III.  	Objections

Dependent Claim Objections
Dependent Claims 14-15, 17, 18 and 20 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.




IV.  	Conclusion 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626